Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board which directed compensation to claimant for disability resulting from silicosis. The employer was engaged in the business of manufacturing eastings in a foundry, and employed the claimant as a core assembler and sprayer. Claimant’s duties required him to handle, file and hone core castings made of a composition of sand, oil and a bonding compound. In removing the rough edges of cores claimant used a file and a carborundum stone and, according to his testimony, considerable dust was created in the process. It is undisputed that claimant became totally disabled as a result of silicosis while working for the appellant employer. While the record indicates that he probably had silicosis in some degree before he began to work for the present employer nevertheless there is no proof that he was disabled as a result thereof. Under the statute the employer in whose employment the employee was last exposed to an injurious dust hazard is liable for payments of compensation when disability is due to silicosis or other dust disease (Workmen’s Compensation Law, §§ 44-a, 47; Matter of Dunleavy v. Walsh, Connelly, Senior & Palmer, 309 N. T. 8). The decisive issue here is whether claimant was exposed to an injurious dust hazard while working for the appellant employer. This is an issue of fact and there is substantial evidence to sustain the finding of the board in favor of the claimant. Decision and award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon and Gibson, JJ., concur.